                           UNITED STATES DISTRICT COURT
                                DISTRICT OF NEVADA


CARLOS RUIZ,                         )                3:17-cv-00643-RCJ-WGC
                                     )
                        Plaintiff,   )                MINUTES OF THE COURT
        vs.                          )
                                     )                January 15, 2020
NEVADA DEPARTMENT OF                 )
CORRECTIONS, et al.,                 )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:        KAREN WALKER            REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

        Before the court are issues pertaining to (1) whether an inmate who is personally involved
in a civil rights lawsuit directly involving medical issues may possess copies of the inmate’s
medical records relevant to the lawsuit’s medical issues [AR 639.02(8)], and (2) whether an inmate
involved in such litigation, if indigent, will be provided copies of such relevant records
[AR 639.02(7)(c)].

        The court believes the above issues should be briefed by the parties and hereby sets the
briefing schedule as follows:

               Opening briefs shall be filed by Plaintiff and Defendants on or before
               Friday, February 14, 2020.
               Any response(s) shall be filed on or before Friday, March 6, 2020.
               No reply memorandums shall be filed.

       This order has been filed in each of the following cases: 3:17-cv-355-MMD-WGC,
3:17-cv-732-RCJ-WGC and 3:17-cv-643-RCJ-WGC.

       The court will schedule a hearing once briefing is complete.

       IT IS SO ORDERED.

                                             DEBRA K. KEMPI, CLERK

                                             By:        /s/______________________
                                                    Deputy Clerk
